NOTICE: NOT FOR OFFICIAL PUBLICATION.
 UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                 AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                    IN THE
             ARIZONA COURT OF APPEALS
                                DIVISION ONE


                       STATE OF ARIZONA, Appellee,

                                        v.

                       ERIC JOSE BARRIOS, Appellant.

                             No. 1 CA-CR 15-0031
                               FILED 6-11-2015


          Appeal from the Superior Court in Maricopa County
                       No. CR2014-120192-001
          The Honorable Virginia L. Richter, Judge Pro Tempore

                                  AFFIRMED


                                   COUNSEL

Arizona Attorney General’s Office, Phoenix
By Joseph T. Maziarz
Counsel for Appellee

Maricopa County Public Defender’s Office, Phoenix
By Nicole Marie Abarca
Counsel for Appellant
                             STATE v. BARRIOS
                             Decision of the Court



                        MEMORANDUM DECISION

Judge Kenton D. Jones delivered the decision of the Court, in which
Presiding Judge Margaret H. Downie and Judge Jon W. Thompson joined.


J O N E S, Judge:

¶1            Eric Barrios appeals his conviction and sentence for one count
of forgery. After searching the entire record, Barrios’ defense counsel has
identified no arguable question of law that is not frivolous. Therefore, in
accordance with Anders v. California, 386 U.S. 738 (1967), and State v. Leon,
104 Ariz. 297 (1969), defense counsel asks this Court to search the record for
fundamental error. Barrios was afforded the opportunity to file a
supplemental brief in propria persona, which he elected to do. After
reviewing the record, we find no error. Accordingly, Barrios’ conviction
and sentence is affirmed.

                 FACTS1 AND PROCEDURAL HISTORY

¶2            Barrios was charged with one count of forgery based on an
event that occurred on April 29, 2014. Under Arizona law, “[a] person
commits forgery if, with intent to defraud, the person: . . . [o]ffers or
presents, whether accepted or not, a forged instrument or one that contains
false information.” Ariz. Rev. Stat. (A.R.S.) § 13-2002(A).2

¶3           At trial, the State presented the following information: On
April 29, 2014, Barrios and a woman, later identified as Martha, entered
Chase Bank seeking to negotiate a check from Driggs Title Agency in the
amount of $3,258.38 and made payable to “Eric Barrios.” Martha did not
remove her sunglasses inside the building, and the teller found Barrios to
be “incredibly conversational,” prompting her to pull the account holder’s
information. After observing that the signature on the check did not match


1       “We view the evidence and all reasonable inferences therefrom in
the light most favorable to sustaining the jury’s verdicts.” State v. Miles, 211
Ariz. 475, 476, ¶ 2 (App. 2005) (citing State v. Riley, 196 Ariz. 40, 42, ¶ 2 (App.
1999)).

2     Absent material revisions from the relevant date, we cite a statute’s
current version.


                                        2
                            STATE v. BARRIOS
                            Decision of the Court

the signature card for the account, the teller asked Barrios and Martha to sit
down. A representative of the account holder confirmed the check was not
legitimate; the check was purportedly signed by Adam Driggs, a person
who did not normally write checks for the company, the signature was not
authentic, the check number had already been used by the company in July
2012, and there was no information in the “memo” line as required
pursuant to the company’s accounting practices.

¶4             The account holder asked the teller to call the police. When
officers arrived a few minutes later, Martha had left the bank. An officer
immediately placed Barrios in handcuffs, and before he could ask any
questions, Barrios stated, “I guess there’s a problem with the check.”

¶5            After receiving warnings pursuant to Miranda v. Arizona, 384
U.S. 436, 467-68 (1966), and agreeing to answer questions, Barrios stated he
had received the check from a man named Luis, who offered to split the
funds with Barrios if he would cash the check. Barrios admitted the
situation seemed suspicious, agreed to go forward with it anyway, and
ultimately admitted to the officer, “If anything happened, I knew it would
come down on me.” Barrios did not identify Luis at the scene or provide a
last name or address. No one at the bank saw a man with Barrios, and
neither Luis nor Martha were located. Barrios did not explain to the officer
why Luis was willing to give him half of the funds, why the check was made
payable to Barrios, why Luis signed the check as “Adam Driggs,” or how
Luis had obtained the check in the first place. The account holder testified
she did not know Barrios and had never issued a check to anyone with his
name.

¶6            At the close of the State’s evidence, Barrios’ counsel moved
for a judgment of acquittal under Arizona Rule of Criminal Procedure 20,
arguing the State had failed to present sufficient evidence to prove any
intent to defraud. The trial court denied Barrios’ motion.

¶7            Barrios testified in his defense, describing himself as “a victim
of forgery and intent to defraud.” Barrios explained he was approached in
a Home Depot parking lot by an acquaintance, Martha. Martha told him
she was going to be paid by a man, Luis, for some work she had done for
him and asked Barrios to cash the check for her because she did not have a
bank account. Barrios confirmed he would receive half of the funds for his
“good deed.” Barrios drove Martha to an apartment complex nearby to
pick up Luis. On the way to the bank, Luis, who told Barrios he was a co-
signer on the account, retrieved a check from a book of checks and wrote it
out to Barrios in the backseat of the car. Barrios and Martha went into the


                                      3
                            STATE v. BARRIOS
                            Decision of the Court

bank while Luis waited outside. Barrios signed the back of the check and
presented it to the teller but testified he believed Luis had authority to write
the check and denied any intent to defraud either the bank or the account
holder.

¶8            The jury found Barrios guilty of forgery, and he was
sentenced to a two-year term of supervised probation. We have jurisdiction
pursuant to A.R.S. §§ 12-120.21(A)(1), 13-4031, and -4033(A)(1).

                               DISCUSSION

¶9            Within his supplemental brief, Barrios renews his argument
that the State did not present sufficient evidence to support a finding that
he had an intent to defraud. We disagree. Barrios did not dispute that he
attempted to negotiate a forged check at Chase Bank. And it can reasonably
be inferred that Barrios entered the bank aware of the situation and
intending to defraud the account holder and bank considering the strange
circumstances surrounding the actual writing of the check: Barrios’ nervous
conversation with the teller, his statements to the police indicating he knew
there might be something wrong and that responsibility would ultimately
fall to him, and the fact that he would receive approximately $1,600 in
exchange for the relatively simple task of cashing a check.

¶10         Barrios also argues he is not guilty “because nothing has been
stolen.” However, Barrios was not charged with theft, and a person may
be adjudged guilty of forgery simply by offering or presenting a forged
instrument “whether accepted or not.” A.R.S. § 13-2002(A)(3).

¶11            Finally, Barrios argues his conviction was in error because no
testimony was presented from the detective or security guard to support
Barrios’ defense that he was a victim. To the extent Barrios believed such
testimony would have been helpful to his defense, he had the right, ability,
and opportunity to secure and present it. See State v. Sanchez-Equina, 235
Ariz. 54, 57, ¶ 8 (App. 2014) (“A criminal defendant has a Sixth Amendment
right to ‘present his own witnesses to establish a defense.’”) (quoting
Washington v. Texas, 388 U.S. 14, 18-19 (1967)). Barrios’ failure to fully
present his own defenses at trial cannot be deemed a basis to set aside his
conviction.

¶12            Having reviewed the entire record for reversible error, we
find none. See Leon, 104 Ariz. at 300 (“An exhaustive search of the record
has failed to produce any prejudicial error.”). All of the proceedings were
conducted in compliance with the Arizona Rules of Criminal Procedure. So
far as the record reveals, Barrios was represented by counsel at all stages of


                                       4
                            STATE v. BARRIOS
                            Decision of the Court

the proceedings and was present at all critical stages. The jury was properly
comprised of eight jurors, and the record shows no evidence of jury
misconduct. See A.R.S. § 21-102(B); Ariz. R. Crim. P. 18.1(a). At sentencing,
Barrios was given an opportunity to speak, and the trial court stated on the
record the evidence and materials it considered and the factors it found in
imposing sentence. Additionally, the sentence imposed was within the
statutory limits.

                               CONCLUSION

¶13            Barrios’ conviction and sentence are affirmed. After the filing
of this decision, defense counsel’s obligations pertaining to Barrios’
representation in this appeal have ended. Defense counsel need do no more
than inform Barrios of the outcome of this appeal and his future options,
unless, upon review, counsel finds an issue appropriate for submission to
our supreme court by petition for review. State v. Shattuck, 140 Ariz. 582,
584-85 (1984).

¶14            Barrios has thirty days from the date of this decision to
proceed, if he wishes, with an in propria persona petition for review. See Ariz.
R. Crim. P. 31.19(a). Upon the Court’s own motion, we also grant Barrios
thirty days from the date of this decision to file an in propria persona motion
for reconsideration.




                                   :ama




                                       5